Citation Nr: 1417282	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  08-22 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the thoracolumbar spine (claimed as low back injury). 

2.  Entitlement to service connection for degenerative disc disease of the cervical spine (claimed as neck condition).

3.  Entitlement to a higher initial evaluation for residuals of prostate cancer.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and Wife
ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

These matters were previously before the Board in March 2010, when they were remanded for additional development.  

The Board also remanded the claim of service connection for posttraumatic stress disorder (PTSD); however, a February 2012 rating decision granted service connection for PTSD and assigned staged ratings of 10 percent effective July 17, 2006 and 50 percent effective February 2, 2011.  Consequently, that matter is not before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the outset, the Board notes that following the March 2010 Remand the Veteran's claims file appears to have been lost.  The record indicates that the claims file was last in the location of the Appeals Management Center (AMC) in August 2011.  While it appears that there was an effort to replace missing evidence, there remains pertinent evidence missing, specifically evidence dated prior to March 2010.  Therefore, on remand, all attempts to locate and/or rebuild the original claims file(s) in accordance with proper procedures must be completed and documented in narrative form, and associated with the claims file.  Further, it must be ascertainable that a verifiable, reasonably exhaustive search for the original claims folder has been undertaken, and that verifiable due diligence has been exercised in rebuilding the claims folder in the absence of success in locating the original claims folder.  Dixon v. Derwinski, 3 Vet App. 261 (1992).  In fulfillment of this requirement, the RO should contact the Veteran and his representative to request copies of any and all documentation that was previously submitted. 

Furthermore, because the claims file was lost, it is unclear whether the development requested in the March 2010 Remand was completed, specifically in obtaining relevant treatment records.  

Additionally, pursuant to the March 2010 Remand, the Veteran was afforded a VA examination to determine the current severity of the residuals of prostate cancer in June 2010.  However, nearly four years have elapsed since this examination.  As such, the Board concludes that a remand for a more contemporaneous examination to assess the current severity of the service-connected residuals of prostate cancer is necessary.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400 (1997). 

Accordingly, the case is REMANDED for the following action:

1. The RO should attempt to locate the Veteran's missing claims file(s), following all policies and procedures as provided in the VA Adjudication Procedure Manual M21-1MR.  Documentation of all actions taken should be included in the record.  If the missing file(s) is/are not located, all indicated development to reconstruct the missing file(s) must be undertaken and documented in the record.  

2. The RO should contact the Veteran and his representative and request copies of any documentation that was previously submitted regarding the claims as well as any copies they may have of any missing documents VA may have sent to them (rating decisions, statement of the case, supplemental statements of the case, etc.).  Additionally, the RO should ask the Veteran to provide the names and addresses of all private medical care providers that have evaluated or treated him for his claimed back and neck disabilities since onset of the disabilities, specifically, Drs. Polaski, Sylvester, Warren, and Head referenced in the March 2010 remand.  With the Veteran's authorization, obtain all identified records that are not already in the claims file.

The RO must obtain copies of all relevant VA treatment records from the Charleston VA Medical Center dated from June 2011 to the present.

3. After the above development is completed, the RO should schedule the Veteran for a VA examination to determine the severity of his service-connected residuals of prostate cancer.  It is imperative that the (rebuilt/reconstructed) claims file be made available to the examiner in connection with the examination.  Any indicated tests or studies must be completed.  The examiner should describe all findings in detail.

Based on examination of the Veteran and review of his record, the examiner should provide opinions that allow for the application of the rating criteria for the genitourinary system.  The examiner should be notified that voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  The examiner must make specific findings as to the use of an appliance or the wearing of absorbent materials and the number times it must be changed per day.  The examiner must make specific findings as to the number of daytime voiding intervals or awakening to void intervals per night.  The examiner must make specific findings as to whether there is obstructed voiding or marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream). 

4. After completion of the above and any additional development the RO may deem necessary, the RO should review the expanded record and readjudicate the claims.  If the benefits sought on appeal remain denied, the RO must furnish the Veteran and his representative with an appropriate supplemental statement of the case and be afford an opportunity for response.  The case should then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


